GRIFFIN, P. J.
Defendant-appellant was charged in an information, with one Stiles, in count one of an information with conspiracy to commit grand theft (Pen. Code, § 182) and in four other counts with separate burglaries. Three additional burglaries were charged against Stiles. Appellant was charged with one prior felony conviction and Stiles with two. Appellant was represented by counsel and entered a plea of not guilty to these charges and denied the prior conviction. Subsequently, appellant, appearing with his counsel, changed his plea of not guilty to that of guilty as to counts three and four and admitted the prior conviction. On motion of the district attorney and in furtherance of justice, the court dismissed counts 1, 2 and 5. After a full hearing it was determined that they were burglaries of second degree and defendant was sentenced to state’s prison at Chino (sentences to run consecutively as to each count).
Appellant, in propria persona, filed his own notice of appeal. At defendant’s request this court appointed counsel to represent him. In lieu of an original brief, and by consent of this court, he has filed a report. It reflects a statement of the facts as above outlined and also shows that he has fully examined the records and files in the case, which show that the proprietress of a shop at 3960 30th Street in San Diego, caught appellant behind the counter taking objects from her purse. When this occurred appellant attempted to flee. The proprietress’s husband and a customer chased appellant, grabbed his coat, and appellant shed it and left. In the coat was found certain identification cards of appellant. He was later apprehended, identified, and after a plea of guilty, admitted the burglary. He also admitted two others charged as well as the prior conviction of a felony. Counsel for appellant concluded there were no grounds for appeal. The attorney general also reached the same conclusion and cited authorities to the effect that appellant has not and apparently could not show good cause why the pleas should be set aside or the *371judgment reversed; that no abuse of discretion appears; and that there is no valid reason why the judgment should not be affirmed. We concur in the conclusions reached. (People v. Jachson, 89 Cal.App.2d 181, 182 [200 P.2d 204]; People v. Ottenstror, 127 Cal.App.2d 104, 109 [273 P.2d 289].)
Judgment affirmed.
Mussell, J., and Coughlin, J. pro tern.,* concurred.

 Assigned by Chairman of Judicial Council.